UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                         March 27, 2020


SIOBHAN FENTON, individually and on behalf of all
others similarly situated,
                           Plaintiffs,
                                                                                      OPINION AND ORDER
                       –against –
                                                                                          18 Civ. 10224 (ER)
CRITERION WORLDWIDE and LEWIS MORTON,

                                    Defendants.



Ramos, D.J.:

         Siobhan Fenton (“Fenton”), brings this action against Criterion Worldwide (“Criterion”)

and Lewis Morton (“Morton”), for violations of the Fair Labor Standards Act (the “FLSA”) and

the New York Labor Law (the “NYLL”). Morton moves to compel arbitration and dismiss or,

alternatively, stay this action pursuant the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq.

For the reasons set forth below, Morton’s motion to compel arbitration is GRANTED, his

request to dismiss this action is DENIED, and this action is STAYED pending arbitration. 1

I.       BACKGROUND

         On November 2, 2018, Fenton filed the instant action alleging that Morton and Criterion

failed to properly pay her minimum wages in violation of the FLSA and NYLL, and failed to

furnish her with the proper rate of pay notice and wage statements under the NYLL. See

generally Doc. 1 (“Compl.”). Morton was served on January 16, 2019. Doc. 6. On February 19,



1
 Morton also includes, in the instant motion, a request for attorney’s fees and costs incurred in bringing this motion.
However, there is no briefing in support of this request. The Supreme Court has held that the “bedrock principle” in
considering the award of attorney’s fees, known as the “’American Rule,’” is that “each litigant pays his own
attorney’s fees, win or lose, unless a statute or contract provides otherwise.” Hardt v. Reliance Standard Life Ins.
Co., 560 U.S. 242, 252-53 (2010) (internal citations omitted). Therefore, that request is denied.
2019, Fenton filed a waiver of service that had been executed by Defendants. 2 Doc. 10. On May

9, 2019, Morton moved to compel arbitration. Doc. 21.

           A. Relevant Facts

           According to Fenton, she was interviewed and hired on October 16, 2017 by Criterion

and Morton. See Doc. 24 Ex. 1 (“Fenton Decl.”) ¶ 5. According to Morton, he interviewed and

hired Fenton that day to work for Global Outsourcing, Inc. (“Global”), a nonparty company that

provides sales and marketing services. 3 See Doc. 25 Ex. 1 (“Morton Decl.”) at 1. Fenton claims

that at all relevant times, she was completely unfamiliar with Global, and that she understood

that she was an employee of Criterion, whose president and chief executive officer was Morton.

See Doc. 24, Ex. 1 ¶ 14.

           At the time of her hiring, Fenton was presented with a document titled “Mutual

Arbitration of All Claims Policy” (the “First Arbitration Agreement”) and signed it. See Doc.

24, Ex. 2 at 1-4; see also Fenton Decl. ¶ 13. However, she declared that “she had no idea which

employer offered the agreement to her” when she signed it. Id. ¶ 13.

           On November 29, 2017, weeks after she began her employment, Fenton was allegedly

told by her supervisor that she was going to wear an identification badge showing that she was a

Criterion employee. Fenton Decl. ¶ 14. According to Fenton, her supervisor told her that she

would receive a call from Morton later about the badge. Id. Later that day, Morton called

Fenton, telling her to sign an authorization form digitally on her phone and send it back

immediately, which would allow Criterion to use her photograph on her identification badge. Id.


2
 However, Defendants handwrote “Global Outsourcing Inc. incorrectly sued as Criterion Worldwide” in the space
for party waiving service of summons in the waiver. Doc. 10. Doc. 10.
3
    According to Morton, Criterion is one of the sales campaigns at Global. See Doc. 24, Ex. 2.

                                                           2
According to Fenton, she did receive a document on her phone and signed it despite being unable

to read it due to her phone’s “small screen.” Id. That document turned out to be an arbitration

agreement (the “Second Arbitration Agreement”). According to Morton, Global sent Fenton

four documents via email on November 29, 2017, including the Second Arbitration Agreement, 4

Doc. 24 Ex. 2 at 5-7, all of which Fenton signed electronically.

        B. The Arbitration Agreements

        There are two arbitration agreements at issue in this case. The First Arbitration

Agreement, which Fenton signed, contains the following provision:

        Employer and Employee agree that all claims, disputes, controversies, or
        disagreements of any kind whatsoever arising out of Employee’s application
        or candidacy for employment, employment, or termination of employment
        with the Employer, and which may have occurred prior to or after entering
        into this arbitration agreement…shall be submitted to binding arbitration.
        Employer and Employee agree that the requirement to arbitrate shall also
        apply to any claim that may arise out of or relate to Employee’s employment
        and which Employee may assert against Employer’s employees, officers,
        directors, agents, suppliers or service providers, whether an individual or
        entity…by accepting employment with employer, or continuing to remain
        employed by company, employee and employer are each giving up his/her/its
        right to a jury trial and his/her/its right to participate in a class, collective, or
        representative action because all claims will be resolved exclusively through
        arbitration...by accepting employment with employer, or continuing to
        remain employed by company, you are acknowledging that you have read,
        understood, and agree to be bound by the terms of this mutual arbitration of
        all claims policy…

        The First Arbitration Agreement does not bear Morton’s signature, nor does it define

“Employer” or “Employee.” See Doc. 24, Ex. 2 at 4.


4
  According to Morton, Global emailed Fenton the documents via a platform named “Meridian” on November 29,
2017. Morton Decl. ¶ 10. A screenshot of a Meridian record that day showed that a total of four documents,
including “Harassment Discrimination Retaliation,” “Commission Schedule,” “Assurance Wireless SOP,” and
“Mutual Arbitration Agreement,” were emailed to Fenton at approximately 8:28 am on November 29, 2017. Doc.
25 Ex. 2. The record further shows that each document was viewed at 8:43 am, and the bundle was signed
electronically at 8:46 am.. Id.


                                                     3
        The Second Arbitration Agreement, which Fenton signed electronically, provides in

pertinent part:

        any claim, complaint, or dispute that arises out of or relates in any way to the
        Parties’ employment relationship including but not limited to
        Employee’s…employment… whether based in contract, tort, federal, state, or
        municipal statute, fraud, misrepresentation, or any other legal theory, shall be
        submitted to binding arbitration to be held in the county and state of the
        nearest office of the American Arbitration Association (“AAA”) where
        Employee worked for Employer…The Arbitrator, and not any federal, state,
        or local court or agency, shall have exclusive authority to resolve any dispute
        relating to the enforceability or formation of this Agreement and the
        arbitrability of dispute between the parties…

        This [a]greement to arbitrate covers all grievances, disputes, claims, or causes
        of action…that otherwise could be brought in a federal, state, or local court or
        agency under applicable federal, state, or local laws, arising out of or relating
        to Employee’s…employment with the Employer…including claims
        Employee may have against the Employer or against its officers, directors,
        supervisors, managers, employees, or agents in their capacity as such or
        otherwise, or that the Employer may have against Employee. The claims
        covered by this [a]greement include, but are not limited to, claims for breach
        of any contract or covenant (express or implied), tort claims, claims for
        wages or other compensation due…claims for violation of any federal, state,
        local, or other governmental law, statute, regulation, or ordinance, including,
        but not limited to, all claims arising under…Fair Labor Standards Act…all of
        their respective implementing regulations and any other federal, state, local,
        or foreign law (statutory, regulatory, or otherwise).

        By executing this [a]greement, the [p]arties represent that they have been
        given the opportunity to fully review and comprehend the terms of this
        Agreement. The [p]arties understand the terms of this [a]greeemnt and freely
        and voluntarily sign this [a]greement…

        This agreement was also signed electronically by Morton. See Doc. 24, Ex. 2 at 5-7.

II.     LEGAL STANDARD

        A. Federal Arbitration Act

        Section 4 of the FAA requires courts to compel arbitration in accordance with the terms

of an arbitration agreement upon the motion of either party to the agreement, provided that there


                                                  4
is no issue regarding its creation. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 354–355

(2011) (citing 9 U.S.C. § 4). Whether the parties agreed to arbitrate is generally a question

decided by the court unless the parties “clearly and unmistakably provide otherwise.” AT&T

Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986). Determinations of

arbitrability may be delegated to an arbitrator “if there is clear and unmistakable evidence from

the arbitration agreement, as construed by the relevant state law, that the parties intended that the

question of arbitrability shall be decided by the arbitrator.” Shaw Grp. Inc. v. Triplefine Int’l

Corp., 322 F.3d 115, 121 (2d Cir. 2003) (quoting Bell v. Cendant Corp., 293 F.3d 563, 566 (2d

Cir. 2002)) (internal quotation marks omitted). In the absence of clear and unmistakable

evidence that the parties intended to submit the question of arbitrability to the arbitrator, courts

assume they, not arbitrators, were intended to decide “certain gateway matters, such as whether

the parties have a valid arbitration agreement at all or whether a concededly binding arbitration

clause applies to a certain type of controversy.” Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444,

452 (2003). To determine whether to compel arbitration, the Court must weigh four primary

considerations: “(1) whether the parties in fact agreed to arbitrate; (2) the scope of the arbitration

agreement; (3) if the parties assert federal statutory claims, whether Congress intended those

claims to be nonarbitrable; and (4) if the court concludes that some, but not all, of the claims in

the case are arbitrable, whether to stay the balance of the proceedings pending arbitration.”

Application of Whitehaven S.F., LLC v. Spangler, 45 F. Supp. 3d 333, 342 (S.D.N.Y. 2014)

(citing JLM Indus., Inc. v. Stolt–Nielsen SA, 387 F.3d 163, 169 (2d Cir. 2004)), aff’d, 633 Fed.

Appx. 544 (2d Cir. 2015). “A party resisting arbitration on grounds that the arbitration

agreement is invalid under a defense to contract formation, or that the arbitration contract does

not encompass the claims at issue, bears the burden of proving such a defense.” Kulig v.

                                                  5
Midland Funding, LLC, 13 Civ. 4715 (PKC), 2013 WL 6017444, at *2 (S.D.N.Y. Nov. 13,

2013).

         Moreover, “federal policy strongly favors arbitration as an alternative dispute resolution

process,” thus, “any doubts concerning the scope of arbitrable issues should be resolved in favor

of arbitration,” and “[f]ederal policy requires [courts] to construe arbitration clauses as broadly

as possible.” Collins & Aikman Prods. Co. v. Building Sys., Inc., 58 F.3d 16, 19 (2d Cir. 1995)

(internal citations and quotations omitted); see also, e.g., Champion Auto Sales, LLC v. Polaris

Sales Inc., 943 F. Supp. 2d 346, 351 (E.D.N.Y. 2013) (“In keeping with this policy, the Court

resolves doubts in favor of arbitration and enforces privately-negotiated arbitration agreements in

accordance with their terms.”). “[U]nless it may be said with positive assurance” that the

arbitration clause does not cover the disputed issue, the court must compel arbitration. Collins &

Aikman Prods., 58 F.3d at 19 (quoting David L. Threlkeld & Co. v. Metallgesellschaft Ltd.

(London), 923 F.2d 245, 250 (2d Cir. 1991)).

         Despite the federal policy favoring arbitration, courts only apply the “presumption of

arbitrability” if an “enforceable arbitration agreement is ambiguous about whether it covers the

dispute at hand.” Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 288 (2010); see

also Allstate Ins. Co. v. Mun, 751 F.3d 94, 97 (2d Cir. 2014). “[D]oubts concerning the scope of

an arbitration clause should be resolved in favor of arbitration,” however, this “presumption does

not apply to disputes concerning whether an agreement to arbitrate has been made.” Goldman,

Sachs & Co. v. Golden Empire Sch. Fin. Auth., 764 F.3d 210, 215 (2d Cir. 2014) (quoting

Applied Energetics, Inc. v. NewOak Capital Mkts., LLC, 645 F.3d 522, 526 (2d Cir. 2011)). “It

is the court’s duty to interpret and construe an arbitration provision, but only where a contract is

‘validly formed’ and ‘legally enforceable.’” Kulig, 2013 WL 6017444, at *2 (S.D.N.Y. Nov. 13,

                                                  6
2013) (citing Granite Rock Co., 561 U.S. at 303).

       In the context of motions to compel arbitration, allegations related to the question of

whether the parties formed a valid arbitration agreement are evaluated to determine whether they

raise a genuine issue of material fact that must be resolved by a fact-finder at trial, which is a

similar standard to that applicable for a motion for summary judgment. Schnabel, 697 F.3d at

113; see also Bensadoun v. Jobe–Riat, 316 F.3d 171, 175 (2d Cir. 2003) (“In the context of

motions to compel arbitration brought under the [FAA] . . . , the court applies a standard similar

to that applicable for a motion for summary judgment. If there is an issue of fact as to the

making of the agreement for arbitration, then a trial is necessary.”) (internal citations omitted).

On a motion for summary judgment, the court considers “all relevant, admissible evidence

submitted by the parties and contained in pleadings, depositions, answers to interrogatories, and

admissions on file, together with . . . affidavits,” and draws all reasonable inferences in favor of

the non-moving party. Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d Cir. 2017) (internal

quotation marks and citations omitted).

       B. Summary Judgment

       In ruling on motions to compel arbitration brought under the FAA, “the court applies a

standard similar to that applicable for a motion for summary judgment.” Bensadoun v. Jobe–

Riat, 316 F.3d 171, 175 (2d Cir. 2003). Summary judgment is appropriate where “the movant

shows that there is no genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue

of fact is ‘genuine’ if the evidence is such that a reasonable jury could return a verdict for the

non-moving party.” Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467

(S.D.N.Y. 2011) (quoting SCR Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir.

2009)). A fact is “material” if it might affect the outcome of the litigation under the governing

                                                  7
law. Id. The party moving for summary judgment is first responsible for demonstrating the

absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). If the moving party meets its burden, “the nonmoving party must come forward with

admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary

judgment.” Saenger v. Montefiore Med. Ctr., 706 F. Supp. 2d 494, 504 (S.D.N.Y. 2010)

(quoting Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)).

       In deciding a motion for summary judgment, the Court must “construe the facts in the

light most favorable to the non-moving party and must resolve all ambiguities and draw all

reasonable inferences against the movant.” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011)

(quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir. 2004)) (internal

quotation marks omitted). However, in opposing a motion for summary judgment, the non-

moving party may not rely on unsupported assertions, conjecture, or surmise. Goenaga v. March

of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995). To defeat a motion for summary

judgment, “the non-moving party must set forth significant, probative evidence on which a

reasonable fact-finder could decide in its favor.” Senno, 812 F. Supp. 2d at 467–68 (citing

Anderson v. Liberty Lobby, 477 U.S. 242, 256–57 (1986)). Summary Judgment may be

properly granted where the nonmoving party “relied almost entirely on her own testimony,” and

that her testimony is contradicted by documentary evidence in the record. See Rojas v. Roman

Catholic Diocese of Rochester, 660 F.3d 98, 105 (2d Cir. 2011).

III.   DISCUSSION

       At the outset, the record indicates that Criterion had not been served properly and the

time to serve Criterion, pursuant to Fed. R. Civ. P. 4(m), has expired. In fact, Fenton concedes

the fact that Criterion is not an appropriate party. See Mem. of Law in Opp’n. to Mot. to Compel

                                                 8
Arbitration (“Fenton Mem.”), Doc. 24 at 3 n.1 (“Criterion Worldwide was never formally

incorporated by its proprietor [Morton], and thus it is a non-entity and non-party to this suit”);

see also id. at 4. Therefore, Fenton’s claims against Criterion Worldwide must be dismissed,

leaving only her claims against Morton. See id. at 7 (“all of plaintiff’s allegations are against

Defendant [Morton], in his capacity as the sole proprietor of Criterion”). 5

        Here, Morton contends that Fenton agreed to resolve the wage and hour claims asserted

in this action through arbitration pursuant to both the First and Second Arbitration Agreements.

The Court agrees.

        A. Agreement to Arbitrate

        The First Arbitration Agreement

        The United States Supreme Court has held that arbitration is a matter of “consent, not

coercion.” Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 681 (2010) (internal

quotation marks omitted). When deciding whether the parties consented to arbitration of a

matter, courts generally look to ordinary state-law contract principles. See First Options of

Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). The parties in this case agree that New York

law applies. “To form a valid contract under New York law, there must be an offer, acceptance,

consideration, mutual assent and intent to be bound. See Register.com,Inc. v. Verio, Inc., 356

F.3d 393, 427 (2d Cir. 2004) (applying New York law).

        Here, Fenton’s purported lack of knowledge of as to who offered her the First Arbitration

Agreement cannot overcome the presumption that by signing the agreement, she demonstrated

her knowledge of its contents, and her assent to enter into a binding arbitration agreement.

Under New York law, a person “who signs or accepts a written contract is conclusively

5
  Under New York law, an individual who does business as a sole proprietor under one of several names remains
one person, personally liable for all his obligations.
                                                       9
presumed to know its contents and assent to them.” Gold v. Deutsche Aktiengesellschaft, 365

F.3d 144, 149 (2d Cir. 2004). It is undisputed that Fenton signed the First Arbitration Agreement

when she was hired. In addition, Fenton claimed that she was employed by Criterion and

Morton, and Morton acknowledges that he hired her. To the extent that there is any ambiguity as

to the meaning of the term “Employer” in the agreement, Fenton resolves that ambiguity by

contending in the instant action that Criterion and Morton jointly employed her. Compl. ¶ 17.

As such, the First Arbitration Agreement is binding on Fenton with respect to Morton as her

employer. In any event, having alleged that Morton and Criterion jointly employed her, and that

Morton is sole proprietor of Criterion, Fenton cannot escape the consequences of signing the

First Arbitration Agreement, i.e., that her employment claims against Morton must be arbitrated.

       Despite the fact that Morton did not sign the First Arbitration Agreement, the Second

Circuit has held that non-signatories may invoke equitable estoppel to compel arbitration against

signatories when the “issues the non-signatory is seeking to resolve in arbitration are intertwined

with the agreement that the estopped party has signed.” See JLM Indus., Inc. v. Stolt-Nielsen SA,

387 F.3d 163, 177 (2d Cir. 2004) (quoting Choctaw Generation Ltd. P’ship, 271 F.3d at 406)

(signatories can be compelled to arbitration by non-signatories where “a careful review of ‘the

relationship among the parties, the contracts they signed…and the issues that ha[ve] arisen

among them discloses that ‘the issues the non-signatory is seeking to resolve in arbitration are

intertwined with the agreement that the estopped party has signed’”). Here, Fenton’s

employment claims are intertwined with the First Arbitration Agreement she signed with her

employer. Fenton’s claims against Morton are identical to her claims against Criterion. See

Barreto v. Jec II, LLC, No. 16 Civ. 9729 (KBF), 2017 WL 3172827, at * 6 (S.D.N.Y. July 25,

2017) (finding where the arbitration agreement covered all employment claims and plaintiffs

                                                10
raised the same claims against all defendants, all claims were arbitrable). By Fenton’s own

account, she, Criterion and Morton are part of the same employment relationship. These facts

create the kind of close relationship that requires that her claims against Morton be arbitrated, as

the Second Circuit has held in another case with similar circumstances. See Ragone v. Atl. Video

at Manhattan Ctr., 595 F.3d 115, 127 (2d Cir. 2010).

       In Ragone, the Second Circuit found that plaintiff, a make-up artist whose employment

with a television production company was subject to an arbitration agreement, was estopped

from refusing to arbitrate her sexual harassment claims against ESPN, a cable sports television

news service and client of her employer against whom she also brought sexual harassment

claims. See 595 F.3d at 126-28. The Second Circuit noted that “ESPN is not mentioned in the

arbitration agreement” and “therefore [this is] not a case where ESPN is ‘linked textually’ to

[plaintiff’s] claims.” Id. at 127 (internal citations omitted). Nevertheless, the Second Circuit

found that “as set forth in [the] complaint, it is plain that when [plaintiff] was hired by [her

employer], she understood ESPN to be, to a considerable extent, her co-employer.” Id. Here,

not only did Fenton understand that Morton was her co-employer, she explicitly so alleged that

in her complaint. Compl. ¶ 17. (“Defendants jointly employed plaintiff”). Accordingly, Fenton

is estopped from refusing to arbitrate her employment claims against Morton, her co-employer.

       The Second Arbitration Agreement

       Even if Fenton were not required by the First Arbitration Agreement to arbitrate her

claims, she is bound to do so by the Second Arbitration Agreement. Both Fenton and Morton

signed the Second Arbitration Agreement electronically a few weeks into her employment. The

New York Electronic Signatures and Records Act provides that an electronic signature “shall

have the same validity and effect as the use of a signature affixed by hand.” N.Y. State

                                                  11
Technology Law § 304[2]; see also Naldi v. Grunberg, 80 A.D.3d 1, 10-11 (N.Y. 1st Dep’t

2010).

         Fenton alleges that she was unable to read the Second Arbitration Agreement due to the

small screen size of her phone. However, “failure to read or understand a contract does not

relieve a signer of its obligations thereunder.” Suqin Zhu v. Hakkasan NYC LLC, 291 F. Supp.

3d 378, 387 (S.D.N.Y. 2017) (internal citations omitted); see also Brandywine Pavers, LLC v.

Bombard, 108 A.D.3d 1209 (N.Y. 4th Dep’t 2013) (“a party cannot generally avoid the effect of a

document on the ground that he or she did not read it or know its contents.”).

         Having signed the Second Arbitration Agreement, Fenton is bound by its terms unless

she can show special circumstances, such as fraud, duress or coercion, that would justify the

revocation or nonenforcement of a contract. See Marciano v. DCH Auto Grp., 14 F. Supp. 3d

322, 328 (S.D.N.Y. 2014) (collecting cases). In the context of evaluating whether “special

circumstances” sufficient to warrant relief from an arbitration agreement exist, the party resisting

arbitration bears the burden of proving that the claims at issue are unsuitable for arbitration. See

id. (citing Green Tree Fin. Corp.-Ala. V. Randolph, 531 U.S. 79, 91 (2000)).

         Fenton alleges multiple acts that she contends, makes the Second Arbitration Agreement

unenforceable. These include Fenton’s allegations, made in her declaration, that both her

supervisor and Morton told her that she needed to sign an authorization form for her

identification badge, and that she needed to immediately send it back after signing. However,

Fenton does not argue that these allegations satisfy the elements of any specific legal doctrine—

such as fraud, duress, coercion—that would justify non-enforcement of the Second Arbitration

Agreement. In any event, a review of potentially applicable doctrines reveals that none apply to

this case. For example, Fenton has not alleged any threat, unlawfully made or not, by Morton

                                                 12
that left her with no other alternative, as required by a claim of duress. See Williams v. Parkell

Prod., Inc., 91 F. App’x 707, 708-09 (2d Cir. 2003). Alternatively, to state a claim for fraud,

Fenton must establish that it was reasonable for her to rely on the alleged misrepresentations.

New York courts have consistently held that it is not reasonable for a plaintiff to rely on oral

representations from defendant that contradict the express terms of the agreement. See e.g.

Dabriel, Inc. v. First Paradise Theaters Corp., 99 A.D.3d 517 (N.Y. 1st Dep’t 2012). Although

Fenton claims that she did not read the Second Arbitration Agreement, that does not excuse her

from her basic responsibility to review the agreement before signing it, as she does not claim that

she is illiterate or blind. In re Toscano, 799 F.Supp. 2d 230, 245 (E.D.N.Y. 2011) (“failure to

read or review an agreement before signing it can serve as a valid basis to void a

contract….where the signer is illiterate, or blind, or ignorant of the alien language of the

writing…”).

       B. Scope of The Arbitration Agreement

       Given the strong federal policy in favor of arbitration such that any doubts concerning the

scope of arbitrable issues should be resolved in favor of arbitration, Courts “will compel

arbitration ‘unless it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.’” Building Sys., Inc., 58 F.3d at

19 (internal quotation omitted). Here, both the First and Second Arbitration Agreements contain

broad arbitration clauses that require that “all claims, disputes, controversies, or disagreements of

any kind whatsoever arising out of Employee’s employment…shall be submitted to binding

arbitration” and that includes any claims which “Employee may assert against Employer’s

employees, officers, directors.” Courts that have considered arbitration clauses nearly identical

to the ones at issue have concluded that the clause should be interpreted broadly to cover any

                                                 13
disputes arising out of the employment relationship. See Arakawa v. Japan Network Grp., 56 F.

Supp. 2d 349, 352 (S.D.N.Y. 1999) (collecting cases). Here, all of Fenton’s claims arise out of

or relate to her employment with Morton. Accordingly, the scope of the arbitration agreements

is broad enough to cover each of the causes of action asserted by Fenton. In any event, Fenton

does not dispute that her claims fall within the scope of the agreements.

        C. Stay vs. Dismissal

        Morton contends that since all the claims are subject to arbitration, they should be

dismissed, or alternatively, stayed pending resolution of the arbitration. The Court finds a stay of

the instant action more appropriate. Because this case involves issues that are arbitrable pursuant

to a written agreement, the FAA requires that the Court stay the proceedings pending arbitration.

See 9 U.S.C. § 3. The Second Circuit has held that a district court must stay an action—rather

than dismiss it—if a party so requests, even if all the claims are sent to arbitration. Katz v.

Cellco P’ship, 794 F.3d 341, 347 (2d Cir. 2015) (“[T]he text, structure, and underlying policy of

the FAA mandate a stay of proceedings when all of the claims in an action have been referred to

arbitration and a stay requested.”); see also Celltrace Commc’ns Ltd. V. Acacia Research Corp.,

No. 16-2006, 2017 WL 1476600, at *1 (2d Cir. Apr. 25, 2017) (“When all claims are referred to

arbitration and a stay as requested here, the Federal Arbitration Act…requires a stay of

proceedings.”) (internal quotation marks and citations omitted). Accordingly, the Court will stay

this action.




                                                 14
IV.      CONCLUSION

         For the reasons set forth above, Morton’s motion to compel arbitration is GRANTED,

and this action is STAYED pending arbitration. The parties are instructed to advise the Court

within 48 hours of the outcome of the arbitration. The Clerk of the Court is respectfully directed

to stay this action pending arbitration and terminate the motion, Doc. 23.

It is SO ORDERED.

Dated:     March 27, 2020
           New York, New York

                                                             _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                                15
